Citation Nr: 0616049	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) for the cause of the veteran's death pursuant to 
38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from August 1959 to August 
1962 and from February 1991 to April 1991 with service in the 
Reserves.  The veteran died in March 2003.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran died in March 2003.  The death certificate 
lists the cause of death as an acute myocardial infarction 
due to hypertension, type II diabetes, and 
hyperlipoproteinemia.  

2.  At the time of his death, the veteran had one service-
connected disability, a left ankle fracture.  

3.  There is no competent evidence of a nexus between the 
cause of the veteran's death and his period of active service 
or his service-connected left ankle fracture.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2005). 

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC may be awarded to a surviving spouse upon the service-
connected death of a veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.5(a), 3.312 (2005).  A service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

The veteran had one service-connected disability, a left 
ankle fracture that he sustained while on active duty for 
training in 1992.  The veteran filed a claim for service 
connection for type II diabetes and hypertension in July 1994 
and the claim was denied.  He filed a notice of disagreement 
for the diabetes claim and received a statement of the case 
(SOC) in July 1995.  He did not perfect his appeal to the 
Board or file any other claims.  

The veteran died in March 2003.  The death certificate lists 
the cause of death as an acute myocardial infarction due to 
hypertension, type II diabetes, and hyperlipoproteinemia.  

The appellant contends that the veteran's service-connected 
left ankle fracture prevented him from exercising, which 
caused his heart condition.  In her substantive appeal, she 
stated that after his ankle fracture, he began to gain 
weight, which aggravated his diabetes and hypertension.  

There is no medical evidence of record to show that the 
veteran's ankle fracture caused his heart condition or 
aggravated his diabetes and hypertension.  The appellant's 
personal opinion, offered without the benefit of medical 
training or knowledge that the veteran's service-connected 
left ankle fracture contributed to his death is not competent 
evidence needed to establish service connection.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Generally, service connection is warranted for a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection will be 
rebuttably presumed for certain chronic diseases (such as 
diabetes mellitus) that are manifest to a compensable degree 
within the year after active duty .  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

As stated in the July 1995 SOC, the veteran was diagnosed 
with diabetes mellitus more than one year after leaving 
active military service.  Medical evidence of record shows 
that the earliest diagnosis of diabetes mellitus was in 
August 1993, more than one year after the veteran left active 
service in April 1991.  Therefore the presumption in 
§ 3.307(a) does not apply to the veteran.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran had a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated subsequent to service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for diabetes mellitus and hypertension 
cannot be established on a direct basis because the veteran's 
service medical records (SMRs) are completely negative for 
evidence of diabetes while in service.  Medical evidence of 
record establishes that the veteran's hypertension began in 
the 1980s, when he was not on active duty.  Additionally, 
post-service medical records do not provide a link between 
the onset of the veteran's diabetes mellitus in 1993 and his 
active military service.  Moreover, the veteran's Medical 
Board Report from October 1993 concludes that the veteran's 
diabetes was not incurred while entitled to basic pay and 
that it existed prior to service.  

The Board finds that the veteran's SMRs and post-service 
medical records are entitled to great probative weight and 
that they provide evidence against the claim, indicating that 
the disorders leading to the veteran's death had no 
connection with service.  There is no evidence of record 
linking the veteran's diabetes mellitus or hypertension to 
his period of active service.  

In summary, there is no competent evidence whatsoever to 
relate any of the causes of the veteran's death in March 2003 
to his active service or to any incident therein, and there 
is significant negative evidence against this claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.  

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  The service-connected disabilities must 
have been either continuously rated totally disabling for 10 
or more years immediately preceding death or continuously 
rated totally disabling for at least five years from the date 
of the veteran's separation from service. Id.  The total 
rating may be schedular or based on unemployability.  38 
C.F.R. § 3.22(c).  

In this case, at the time of his death, the veteran had one 
service-connected disability, rated at 10 percent disabling.  
Therefore, the veteran is not a "deceased veteran" for 
purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
Accordingly, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement);  accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2003, as well as information provided in the 
June 2004 SOC, the RO advised the appellant of the evidence 
needed to substantiate her claims and explained what evidence 
VA was obligated to obtain or to assist the appellant in 
obtaining and what information or evidence the appellant was 
responsible for providing.  In addition, the June 2004 SOC 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO did not issue VCAA notice 
letters prior to the May 2003 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  

Moreover, neither the appellant nor her representative has 
made any showing or allegation that the timing of the VCAA 
notice resulted in any prejudice to the appellant.  

The RO did not specifically ask the appellant to provide any 
evidence in her possession that pertains to the claim. Id. at 
120-21.  However, the Board is satisfied that the July 2003 
VCAA notice and the June 2004 SOC otherwise fully notified 
the appellant of the need to give VA any evidence pertaining 
to her claim.  Therefore, any failure to make the specific 
request or the timeliness of this request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the appellant was not informed that a 
disability rating and effective date would be assigned if her 
claims were granted.  However, since the appellant's claims 
are for service-connected death and DIC, no disability rating 
would be assigned.  Further, as the Board is denying both of 
the appellant's claims, no effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, private medical records, 
VA examination, and Department of Energy personnel records.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, warrants the conclusion that a remand for an 
opinion is not necessary to decide the claim.  See 38 C.F.R.  
§ 3.159 (c)(4) (2005).  As service and post-service medical 
records provide no basis to grant this claim, and provide 
evidence against the claim, the Board finds no basis for a VA 
opinion to be obtained.

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


